In re Copeland, James; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “E”, No. 44713.
Granted. Evidentiary hearing ordered on funds for experts to determine whether the relator is entitled to such fees, and, if entitled, to fix them in the proper amount, and, if entitled, to order payment by the appropriate office or entity, see Deboue v. Whitley, 592 So.2d 1287 (La.1992). Hearing previously set for March 29-31, 1993 is continued until the evidentiary hearing ordered herein has been held.
HALL, J., not on panel.